Crew III, J.
Appeal from a judgment of the County Court of Sullivan County (Kane, J.), rendered April 1, 1996, convicting defendant upon his plea of guilty of the crimes of burglary in the second degree (eight counts), grand larceny in the third degree (three counts), grand larceny in the fourth degree (five counts), criminal mischief in the third degree, attempted petit larceny, criminal possession of stolen property in the third degree and criminal possession of stolen property in the fifth degree (two counts).
The propriety of County Court’s suppression determination previously has been determined by this Court with regard to defendant’s codefendant (People v McMahon, 238 AD2d 834), and we find no basis to deviate from our prior decision. However, the sentence imposed by County Court must be modified as to counts two, five and six of the indictment inasmuch as County Court clearly misspoke in pronouncing sentence thereon, with the result that the sentences imposed are illegal.
Mikoll, J. P., Mercure, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is modified, on the law, by directing that defendant is sentenced to lVs to 4 years on count two of the indictment, lVs to 4 years on count five of the indictment and 2Vs to 7 years on count six of the indictment, and, as so modified, affirmed.